M'Girk, C. J.,
delivered the opinion of the Court.
In. this case there was a decree for the complainant. But we cannot'see for whom: judgment ought to be given in this case. The-Court gave a decree on the ground that it made no difference when Reese Shelby died. We think it might be very material whether he died before September, 1807, or not; The Court leaves that mat-in undetermined: The cause must be remanded to the Circuit Court, with directions for that Court to empannel a jury to ascertain the time when Reese Shelby died, and also to inquire how much Ravenscroft gave to the heirs, whose claims he purchased, and that the same be again certified to this Court for its further determination, .